Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 16 May 2022, to the Original Application, filed 7 July 2021.

2. 	Claims 1-6, 8-13, and 15, renumbered as 1-13, respectively, are now allowed.



Reasons for Allowance

3. 	Claims 1-6, 8-13, and 15, renumbered as 1-13, respectively, are now allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15, renumbered as 1, 7, and 13, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… setting a function corresponding to the selected icon to be executed at the selected specific time point, by using the first input data and the second input data;
 highlighting the selected icon of the displayed icon list UI, when the virtual time object is moved to the specific time point according to a third user input; and 
executing the function corresponding to the selected icon as current real time reaches the specific time point,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Fujisaki (U.S. Patent 9,241,060 B1) discloses a communication device which is capable to communicate with another communication device in a wireless fashion.
- Gao (U.S. Patent 11,431,584) discloses a dynamic golden baseline.
- Narayanaswami (U.S. Patent 6,525,997 B1) discloses efficient use of display real estate in a wrist watch display.
	- Dedonato (U.S. Publication 2022/0269333 A1) discloses user interfaces and device settings based on user identification.
- Wilson (U.S. Publication 2020/0356242 A1) discloses context-specific user interfaces.
- Olwal (U.S. Publication 2020/0249632 A1) discloses a user interface visualization in a hybrid smart watch.
- Lemay (U.S. Publication 2020/0110524 A1) discloses a touch screen device for customizing the display of content category icons.
- Chan (U.S. Publication 2016/0259488 A1) discloses a navigation user interface for compact mobile devices.
- Kaplan (U.S. Publication 2016/0188125 A1) discloses including interactive objects in a presentation.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176